Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Matthew Christopher Douglass (US 9,760,681) teaches “When the network connection is lost, the user typically loses access to patient medical data records. The network connection may be lost for various reasons. For example, the user's computing device may move out of a wireless service range, the user may disconnect a browser application on the computing device from the Internet, the user may restart the computing device or the browser application, the physical network connection may be disconnected or unavailable, or an EHR server in the EHR system may be out of service (e.g., for maintenance reasons or an unscheduled outage). When the network connection is lost, the user is typically unable to access patient medical data records. This may significantly impair the user's ability to make crucial life-saving medical decisions” (Col. 5, lines 37-50); “When a network connection becomes available, the offline-access records and/or offline-updated patient medical data records are uploaded to the EHR system; corresponding older patient medical data records are updated accordingly or new patient medical data records are established accordingly” (Col. 6, lines 38-57); “ certain sections of all patient medical data records may be selected, identified and retrieved (e.g., by filtering as described above at step 225), then encrypted at step 245 to conserve limited memory on computing device 110. In an embodiment, the one or more combinations of selected data associated with the identified patient medical data records (e.g., a filtered subset of a corpus of patient medical data records associated with the user) are symmetrically encrypted with the encryption key, and are referred to as encrypted patient medical data records” (Col. 9, lines 20-29).

Luis J. Botero (US 2015/0261800) “if a corresponding set of online data was found, then a determination is made in whether it is different or newer than the set of retrieved offline data. If not, then the online data manager 206 uses the retrieved set of offline data to update the corresponding set of online data. However, if it is determined that the corresponding set of online data is newer than the set of retrieved offline data, then the user is prompted for a predetermined action, such as whether to update or overwrite the set of online data. If so, then the corresponding set of online data is appropriately updated and the process is continued until all offline data stored in the user device's local data storage is synchronized with its corresponding online data.”

Novak et al. (US 2014/0324776) teaches “the operation may be to update content of the file. In this example, if the placeholder indicates that the content is available locally, the content may be updated” ([0093]); “there may be no need to update a file system data structure. For example, if the operation is to read a name of file, the name may be read from the placeholder and provided to the requestor of the read operation. This type of operation does not involve changing file system data structures so the actions of block 420 may be omitted in this example” ([0094]); “a determination is made as to whether the client is still offline. For example, referring to FIG. 3, if the client is still unable to communicate with the cloud storage system that includes the content of a placeholder, the client may be considered offline with respect to the cloud storage system” ([0095]); “if the client is still offline with respect to the cloud storage system, the actions continue at block 410 where the client may receive an indication of another file; otherwise, the actions continue at block 435” ([0096]); and “the changes made to the local storage system while the client was offline are discovered. As indicated previously, this discovery may take the form of reading an operations log, comparing file system state from a time previous to the changes to file system state at a time after the changes, or the like” ([0097]).

Lee et al. (2010/0306773) teaches “Virtual clients may be provided for VPro uses model with no UI to make online tools available offline. For example, this embodiment of the invention may be used with MySpace, Google, or other Web-based information services such as web space office suites. This embodiment of the invention is transparent to the user of the Web sites and tools whether the PC is online or offline. For example, a Google Web-based office suite can be run as a VM appliance behind the scenes on the same PC. When the PC is online, the user accesses Google from his Windows browser. This access goes directly to the Google site. When offline, the user can still access the same Google tools, but now the access is handled locally by the Google offline suite Web server's virtual machine. In essence, Google can deliver a Google Web-based suite offline to the end user, and the user can take advantage of all the features even when not connected. Once the connection is reestablished, the Google office suite service via virtual machine synchronizes with Google online suite, updating it and uploading locally modified documents, etc. The documents can be saved to a local Windows system if desired. Another example of this embodiment of the invention includes a subset of the MySpace functionality that can be replicated as a virtual machine appliance. Even when the user is offline, the user can update the profile. The user can show other than the profile and friends' pages while offline. When connected online, the virtual machine synchronizes with the online MySpace. This enables the ability to deliver online experiences when offline.” ([0100]).



REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “retrieving information from a set of online sources by a device; tailoring the retrieved information according to a criteria and the condition to form a curated data: storing the curated data on the local storage device; providing an index to access the curated data: receiving questions; utilizing the index to answer the received questions; responsive to identifying a question without an answer found in the curated data when the device is off-line, searching for the answer when the device is online; and responsive to finding the answer online, pruning the curated data by eliminating lower importance data as needed to store higher importance data based on an availability of space allocated to store the curated data on the local storage device, and updating the curated data stored on the local device.”

The reasons for allowance of claim 10 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “retrieving information from a set of online sources by a device; tailoring the retrieved information according to a criteria and the condition to form a curated data: storing the curated data on the local storage device; providing an index to access the curated data: receiving questions; utilizing the index to answer the received questions: responsive to identifying a question without an answer found in the curated data when the device is off-line, searching for the answer when the device is online; and responsive to finding the answer online, pruning the curated data by eliminating lower importance data as needed to store higher importance data based on an availability of space allocated to store the curated data on the local storage device, and updating the curated data stored on the local device.”

	The reasons for allowance of claim 15 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product comprising “retrieving information from a set of online sources by a device; tailoring the retrieved information according to a criteria and the condition to form a curated data: storing the curated data on the local storage device; providing an index to access the curated data; receiving questions; utilizing the index to answer the received questions; responsive to identifying a question without an answer found in the curated data when the device is off-line, searching for the answer when the device is online; and responsive to finding the answer online, pruning the curated data by eliminating lower importance data as needed to store higher importance data based on an availability of space allocated to store the curated data on the local storage device, and
 updating the curated data stored on the local device.

Dependent claims 2-9, 11-14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        July 26, 2022